DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a distance between the laser sensors disposed on the left side and the right side of the forklift is longer than a maximum width of the pallet” and because the maximum width of the pallet has no meaningful limit, the claimed distance between the laser sensors also has no meaningful limit, rendering the claim indefinite. Nothing in the disclosure was found indicating what the maximum width of a pallet is and nothing indicates that one of ordinary skill in the art would know what the maximum is or that there is a standard width or maximum width. It appears the maximum width is solely based on the selection of the pallet selected to be used with the claimed apparatus. Since distance between the laser sensors is based on the indefinite width of the pallet, the limitation indefinite. 
Claims 1-5 recite the processor has a program for performing functions such as “estimate the position and the posture of the pallet with respect to the fork based on the laser measurement point group acquired by the laser sensors.” No program or algorithm has been found in the disclosure for this function of estimating. In particular, no program or algorithm was found showing how each of position and posture is estimated. It is not clear what the program is and thus unclear what structural limitation is encompassed by the claim. Claims 2-5 are rejected by virtue of their dependence on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5 recite the processor has a program for performing functions such as “estimate the position and the posture of the pallet with respect to the fork based on the laser measurement point group acquired by the laser sensors” in claim 1 and “calculate a function representing a relationship…” in claim 2. No program or algorithm has been found in the disclosure for these functions of estimating and calculating. In particular, no program or algorithm was found showing how both position and posture is estimated from a plurality of measurement points, and therefore the specification does not describe the claimed subject matter in such a way that the inventor possessed the claimed invention. Claims 3-5 are rejected by virtue of their dependence on claims 1 and 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as interpreted by the Examiner, is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nonogaki et al. (US 2020/0377350).

Nonogaki shows a position and posture estimation apparatus that estimates a position and a posture of a pallet lifted by a fork of a forklift, comprising:
a laser sensor (19) disposed on each of a left side and a right side of the forklift (see para. [0040],[0041]), and configured to emit laser light to a side surface (please note a particular side is not recited) of the pallet lifted by the fork (this limitation only requires the capability and there is no reason the laser cannot emit light onto a lifted pallet), and receive reflected light of the laser light to acquire a laser measurement point group,
wherein a distance between the laser sensors disposed on the left side and the right side of the forklift is longer than a maximum width of the pallet (see para. [0041]);
the side surface of the pallet subjected to a laser irradiation is an outer side surface which forms an outer contour of the pallet (this limitation is drawn to conditions when the apparatus is used and does not serve to serve to structurally distinguish; this condition is shown met in Fig. 11A where beam L on the right side is show to be incident on a side of pallet 3); and
a processor (ECU 20), and a memory (inherent or higher system management unit 25) that stores a program that is executed by the processor, wherein the processor is programmed to:
estimate the position and the posture of the pallet with respect to the fork based on the laser measurement point group acquired by the laser sensors 9 (see discussions associated for Figs. 11, 13, 14, 16, 18, and 20).  
3

Claim(s) 1, 2, 4, and 5, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchmann et al. (US 2016/0075542) 
Buchmann shows a position and posture estimation apparatus that estimates a position and a posture of a pallet lifted by a fork of a forklift, comprising:
a laser sensor (60; 62) disposed on each of a left side and a right side of the forklift (see Fig. 5), and configured to emit laser light to a side surface of the pallet lifted by the fork, and receive reflected light of the laser light to acquire a laser measurement point group (first and second lateral edges 200A, 200B of the load 200),
wherein a distance between the laser sensors disposed on the left side and the right side of the forklift is longer than a maximum width of the pallet (see Fig 4);
the side surface of the pallet subjected to a laser irradiation is an outer side surface which forms an outer contour of the pallet (see A62 in Fig. 2; paras [0029],[0035],[0036]); and
a processor (vehicle controller 152, para [0047]), and a memory (inherent) that stores a program that is executed by the processor, wherein the processor is programmed to:
estimate the position and the posture of the pallet with respect to the fork based on the laser measurement point group acquired by the laser sensors (paras. [0035]-[0046]).  
3
2. The position and posture estimation apparatus according to claim 1, wherein processor is further programmed to calculate a function representing a relationship between laser measurement points in the laser measurement point group based on the laser measurement point group acquired by the laser sensors, and estimate the position and the posture of the pallet with respect to the fork (see paras. [0036] and [0038]).  

4. The position and posture estimation apparatus according to claim 2, wherein the processor is further programmed to: extract only the laser measurement points corresponding to the reflected light reflected from the side surface of the pallet in the laser measurement point group acquired by the laser sensors, 4calculate a function representing a relationship between the laser measurement points that are extracted (when a pallet is not present, it would not receive any reflected laser light and thus only get reflected laser light when a pallet is present).  

5. The position and posture estimation apparatus according to claim 1, wherein the processor is further programmed to: control a lift cylinder that moves the fork up and down, wherein the lift cylinder is controlled such that the pallet moves up and down to a height (see para. [0023])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann as applied to claim 2 above, and further in view of Official notice.
Buchmann shows all the elements as discussed for claim 2 above but does not explicitly show the removal of outlier measurement points. Official notice is taken that removal of outliers was well known. Before the effective filing date of the claimed invention, it would have been obvious to remove outliers in order to use data that is the most accurate and thus obtain a more precise measurement.

Response to Arguments
The objection to the title has been withdrawn. Examiner thanks Applicant for amending the title to be more informative.
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886